Wyly, J.
The succession of Henry Boyce was opened in the parish of Rapides by tho public administrator. The property of said succession consisted of a tract of land in the parish of Rapides, and also a plantation situated in tho parish of Grant.
The tableau shows that the succession is insolvent.
In April, 1875, on the application of the public administrator, the parish court ordered the sheriff to sell both tracts of land in lots from ton to fifty acres, for cash sufficient to pay costs, and balance on twelve months credit. At the adjudication tho tract of land situated in the parish of Grant was adjudicated to the Citizens’ Bank in separate lots at the aggregate price of $3285, the inventoried value being $4000.
On the day of the sale, and subsequent to the adjudication, plaintiffs, assignees of Joseph Hoy & Co., claiming to be judgment creditors of the succession of Boyce, enjoined the sheriff from making a deed to tho Citizens’ Bank for tho property adjudicated as aforesaid on the grounds:
First — That the property was adjudicated for less than its appraised value on twelve months credit, without having been previously offered for cash.
Second — That the order of the parish judge was illegal and void, because the sheriff of Rapides was without authority to sell in Rapides, land situated in Grant.
Third — That the Citizens’ Bank has received the adjudication for less than four thousand dollars, notwithstanding an offer was made by a responsible party to bid the sum of fifty-three hundred dollars for said *355land, if sold in block with the understanding that the aggregate price should be apportioned to each of the lots into which the land had been divided. '
Fourth- — That the land was sold without appraisement as required by law.
Tho sale was made to pay debts, and the creditors did not require the sale to be made for cash. This is a sufficient answer to the first and fourth objections. 13 An. 382 ; 19 An. 353 ; 10 E. 396.
It would have been more regular for the court having jurisdiction of the succession to order the sale of the land in tho parish of Grant by the sheriff of said parish. But under tho decisions of this court a valid sale may bo made of land situated in another parish by the sheriff in the parish whore tho succession was opened pursuant to the order of the court having jurisdiction of said succession. Chaney vs. Gray, 7 R. 144; see, also, 9 M. 461. This disposes of the second objection.
The sheriff was bound to obey tho order of the court and the constitution and the law in offering the property for sale, in lots of from ten to fifty acres, and ho very properly refused to sell the land in block to the bidder offering fifty-tnree hundred dollars. This disposes of the third and last objection.
Defendant, tho Citizens’ Bank, prays an amendment of the judgment dissolving the injunction, so as to allow one hundred dollars damages as attorney foes ; this should be granted.
It is therefore ordered that the judgment heroin be amended so as to condemn plaintiffs to pay defendant one hundred dollars, and that as amended it bo affirmed with costs.